UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1285


JON EVERHART,

                Plaintiff – Appellee,

          v.

BOARD OF EDUCATION OF PRINCE GEORGE’S COUNTY,

                Defendant – Appellant,

          and

PRINCE GEORGE’S COUNTY EDUCATOR’S ASSOCIATION,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:11-cv-01196-PJM)


Submitted:   September 12, 2016          Decided:   September 16, 2016


Before NIEMEYER and SHEDD, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Linda Hitt Thatcher, Robert J. Baror, Wayne B. Wiseman, THATCHER
LAW FIRM, LLC, Greenbelt, Maryland, for Appellant.      Bryan A.
Chapman, LAW OFFICE OF BRYAN A. CHAPMAN, Washington, D.C., for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Jon    Everhart,         a    former    English           teacher      at      Largo    High

School,    filed      this    action     against         the    Board     of     Education     of

Prince George’s County, Maryland (the Board), asserting he was

harassed on the basis of his race and retaliatorily discharged

after complaining of the harassment, in violation of Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e

to 2000e-17 (2012) (Title VII).                     After a nearly week-long trial,

a jury returned a $350,000 verdict in Everhart’s favor on the

retaliatory discharge claim, but in the Board’s favor on the

harassment      claim.            The   Board       filed      a   motion        for    judgment

notwithstanding        the    verdict       (motion       for      JNOV),      in      accordance

with Fed. R. Civ. P. 50, which was summarily denied by the

district court.         The district court awarded Everhart $198,170 in

backpay.    The Board timely appealed.

     The Board asserts that the district court erred when it

denied    its   motion       for    JNOV    because,        according       to      the     Board,

Everhart’s      evidence      established           he    may      have   been         terminated

because of his race, but was insufficient to establish he was

terminated       in      retaliation         for         his       race        discrimination

complaints.        The Board also asserts that even if this court

agrees that the Board is liable for retaliatory discharge, the

matter should be remanded to the district court because Everhart



                                                3
failed to mitigate his damages and, thus, the Board asserts that

Everhart should not have been awarded backpay.

       A district court may grant a motion for JNOV if it finds

that    “no    reasonable     jury   would      []    have    a    legally       sufficient

evidentiary basis to find for the [non-moving] party[.]”                                 Fed.

R. Civ. P. 50(a)(1).           We review de novo the denial of a motion

for JNOV, see Randall v. Prince George’s Cty., Md., 302 F.3d
188, 201 (4th Cir. 2002), and will affirm the denial if “giving

the non-movant the benefit of every legitimate inference in his

favor, there was evidence upon which a jury could reasonably

return a verdict for him[.]”                 Abasiekong v. Shelby, 744 F.2d
1055,    1059    (4th      Cir.    1984)     (internal        quotation          marks    and

brackets omitted).           Thus, we will not disturb a jury verdict

“unless,      without     weighing    the       evidence     or     assessing       witness

credibility,         we   conclude   that       reasonable         people    could       have

returned a verdict only for [the moving party].”                                 Cooper v.

Dyke, 814 F.2d 941, 944 (4th Cir. 1987).

       In reviewing a district court’s order to deny a motion for

JNOV,    we    are    “not    permitted      to      retry    factual       findings       or

credibility      determinations          reached      by    the    jury.”         Cline    v.

Wal-Mart      Stores,     Inc.,    144 F.3d 294,    301    (4th    Cir.     1998).

Rather, this court must “assume that testimony in favor of the

non-moving party is credible, unless totally incredible on its

face,    and     ignore      the   substantive         weight       of     any     evidence

                                            4
supporting the moving party.”                    Id. (internal quotation marks

omitted).

     Admittedly, “Title VII retaliation claims must be proved

according     to        traditional       principles       of    but-for      causation,

[which] . . . requires proof that the unlawful retaliation would

not have occurred in the absence of the alleged wrongful action

or actions of the employer.”                 Univ. of Tex. Sw. Med. Ctr. v.

Nassar, __ U.S. __, __, 133 S. Ct. 2517, 2533 (2013).                            While the

evidence     at     trial    established         that    Simpson-Marcus          possessed

discriminatory animus against Everhart, we find that the record

contains sufficient evidence from which a reasonable jury could

have reached the conclusion that Everhart’s employment would not

have been terminated “but for” its retaliation for Everhart’s

many race discrimination complaints.                    Accordingly, we discern no

error   in    the       district   court’s       decision       to    deny   the    Board’s

motion for JNOV.

     A successful Title VII plaintiff is generally entitled to

backpay    “as      a   matter     of    course,    unless      the    defendant     comes

forward      with       evidence     that    the     plaintiff         did    not    exert

reasonable       efforts     to    mitigate        [his]    damages.”         Martin    v.

Cavalier     Hotel       Corp.,    48 F.3d 1343,    1358      (4th   Cir.    1995)

(internal     quotation          marks    and      citations         omitted).       Thus,

although a failure to diligently seek new employment precludes

an award of backpay for the period during which employment was

                                             5
not sought, the duty to mitigate is not without limits.                                     See

Miller v. AT & T Corp., 250 F.3d 820, 838 (4th Cir. 2001).                                  For

example, a plaintiff “need not go into another line of work,

accept a demotion, or take a demeaning position[.]”                               Ford Motor

Co. v. EEOC, 458 U.S. 219, 231 (1982).

       To be awarded backpay, a discharged employee must first

introduce      evidence      in    support        of    his    claim    by,     for   example,

establishing         that    he        was     unable    to    find     comparable      work.

Edwards v. Sch. Bd. of Norton, Va., 658 F.2d 951, 956 (4th Cir.

1981).    Once a prima facie entitlement to backpay has been made,

however, the defendant bears the burden of demonstrating that

the    plaintiff      failed       to    fulfill       the    duty    to    mitigate.       See

Miller, 250 F.3d at 838.                 We review a district court’s decision

to award backpay for abuse of discretion.                              Dennis v. Columbia

Colleton Med. Ctr., Inc., 290 F.3d 639, 651 (4th Cir. 2002).                                We

have    reviewed      the     district          court’s       order    awarding       Everhart

backpay    and   discern          no    abuse     of    discretion         in   the   district

court’s award.

       Based    on    the    foregoing,          we     affirm   the       district    court’s

final order of judgment.                 We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before       this       court    and     argument      would     not   aid   the

decisional process.

                                                                                      AFFIRMED

                                                 6